In an action on an insurance policy, plaintiffs appeal from an order of the Supreme Court, Queens County, dated July 26, 1979, which (1) denied their motion to strike defendant’s answer because of defendant’s failure to respond to interrogatories and (2) granted defendant’s cross motion to strike plaintiffs’ interrogatories. Order affirmed, without costs or disbursements, and without prejudice to service of further interrogatories by the plaintiffs. Although some of the interrogatories or portions of them are proper, a number of the questions put are palpably improper or excessively burdensome. Plaintiffs even demand in Interrogatory No. 15 that defendant "Identify all persons who assisted in any fashion with the formulation of answers to these Interrogatories.” Interrogatory No. 16 requires that revelation of these identities include the number and subdivision of each interrogatory the identified person assisted in answering. We have stated in the past that we will not engage in pruning where the interrogatories are excessively oppressive or burdensome (Feinman v Menachemi, 75 AD2d 838; Hall v Craig, 69 AD2d 896; Blasi v Marine Midland Bank of Southeastern N. Y., N. A., 59 AD2d 932). Such abuse does not invite judicial assistance. Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.